 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

   
   

OCl' 2 6 2018

CLERK, U.S. DlSTRlCT COURT
EASTERN D|STR|CTO C L|FORN|A
BY

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA

) No. 5:l4-cr-00009-JLT
UNITED STATES OF AMERICA, )
Plaintiff, §

) ORDER OF RELEASE
vs. )
MICHAEL BUSTAMANTE, §
Defendant. 3

 

 

 

Dated:

IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH.

IT ls SO 0RDE:/D. WMM¢

UNI;X‘ED S'TATES MAWHATE JUDGE

 

 

